Action by an infant, less than two years old, to recover damages for personal injuries sustained by him, and by his father for expenses and loss of services. The infant was injured when his right hand came in contact with a piece of jagged glass which was protruding from a broken showcase which defendant had temporarily placed upon the sidewalk in front of his premises. The court dismissed the complaint on the merits at the close of plaintiffs’ case. Judgment reversed on the law and a new trial granted, with costs to appellants to abide the event. In our opinion plaintiffs established a prima facie case. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.